Citation Nr: 0730508	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-32 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 decision of a VA Regional Office (RO).  A 
notice of disagreement was filed in June 2005, a statement of 
the case was issued in August 2005, and a substantive appeal 
was received in September 2005.    


FINDINGS OF FACT

1.  In a January 2004 decision, the Board denied entitlement 
to basic eligibility for VA nonservice-connected pension 
benefits on the basis that the US Department of the Army 
certified that the appellant had no recognized service with 
the Philippine Commonwealth Army or recognized guerillas in 
the service of the United States Armed Forces.  The appellant 
filed a motion for reconsideration which was denied in May 
2004; the appellant did not file a notice of appeal.  

2.  Additional evidence received since the January 2004 Board 
decision is duplicative of previously considered evidence, or 
is new to the record but does not relate to an unestablished 
fact necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d) (2007), 20.1100, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
January 2004 Board denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2007).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The appellant was not issued VCAA notice prior to the May 
2005 decision, but in August 2006, he was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim of basic eligibility for VA benefits.  
The Board finds that additional notice is not required by the 
facts of this particular case.  The only issue before the 
Board is whether the appellant had qualifying service for the 
benefits sought.  The record includes service department 
verification of the appellant's lack of service.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  Because 
this case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  There is no further factual development, whether 
performed by the appellant or by VA, that could show that the 
appellant is eligible for VA benefits.  When the law and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war.)

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that the appellant filed an 
initial claim for VA benefits in September 2001, claiming 
that he had guerilla service during World War II.  In support 
of his claim, the appellant submitted affidavits of 
individuals who claimed personal knowledge of the appellant's 
military service with the recognized guerillas dated in 1970 
and 1971.  He also submitted a copy of a certification from 
the Philippine Veterans Affairs Office (PVAO) dated in 1971 
indicating that he had service with the guerillas under the 
banal Regiment, Hukbalahap Unit.  Also submitted were some 
medical records from 1988 and 1999.  In July 2002, the 
service department certified that the "Subject has no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces." 

In October 2001, the RO denied the appellant's claim for VA 
benefits on the basis that he lacked the necessary military 
service for basic eligibility; he perfected an appeal as to 
this determination.  In January 2004, the Board denied the 
appellant's claim for VA benefits on the basis that he did 
not meet the basic service eligibility requirements.  The 
appellant filed a Motion for Reconsideration which was denied 
in May 2004.  The appellant did not file a notice of appeal.

In January 2005, the appellant filed to reopen a claim of 
entitlement to VA benefits.  In support of his claim, the 
appellant submitted a statement detailing his claimed 
experiences with guerilla forces from 1942 until 1945.  In 
May 2005, the RO denied the appellant's claim for VA benefits 
on the basis that he lacked the necessary military service to 
render him basically eligible.  The appellant duly appealed.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen his claim of basic 
eligibility for VA benefits was received in January 2005, and 
the regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he was a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits authorized by 
chapter 15, title 30, U.S. Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.6(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2007).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 
2 Vet. App. 530, 532 (1992); Venturella v. Gober, 10 Vet. 
App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993).

III.  Analysis

The Board's January 2004 decision is final, as a May 2004 
Motion for Reconsideration was denied, and the appellant did 
not file a notice of appeal.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1104.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the January 2004 Board determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).  Because new and material evidence has 
not been submitted, the claim for eligibility for VA benefits 
cannot be reopened.

The appellant has re-submitted affidavits from multiple 
individuals stating that they have personal knowledge of 
appellant's service; such are duplicative of the affidavits 
already on file.  The appellant has submitted medical 
records.  The appellant has also submitted multiple 
statements in support of his claim.  These statements 
frequently contain duplicative claims by appellant.  These 
statements contain claims that appellant joined guerilla 
forces in 1942 and fought against the Japanese until 1945.  
He alleges that his brother was murdered by the Japanese 
during a raid.  He alleges that he was promoted to Staff 
Sergeant in 1942 and 2nd Lieutenant in 1944.  He alleges that 
his unit rescued Americans jailed in small Japanese garrison, 
offered food for sick soldiers, called doctors to assist the 
soldiers' health and wounds, and built secret shelter to 
avoid detection by Japanese spies.  He alleges that his unit 
struck a small Japanese garrison on advance retreat guerilla 
style and destroyed military communication.  He alleges that 
they derailed a train in San Marcos, Calumpit, Bulacan and 
carted military groceries, sugar, rice, guns and ammunitions.  
He alleges that his unit spent long months of mopping 
operation against the retreating scattered Japanese Army in 
Bulacan, Pampanga and Tarlac in which his unit attached with 
the 11th Corps 6th Army and later with the 72nd Marine Infantry 
43rd Division US Army Units.  He alleges that his unit took a 
short rest in Bayambang, Pangasinan with the temporary rest 
center or camp of the U.S. Army.  Finally, he alleges that he 
was wounded and stricken with sickness by the Japanese.  

As indicated above, the evidence added to the record since 
the January 2004 determination includes affidavits and 
statements from the appellant.  The Board finds that the 
statements and affidavits are duplicative of previously 
considered evidence.  None of the evidence relates to an 
unestablished fact necessary to substantiate the claim, which 
is basic eligibility for VA benefits.  Such an issue turns on 
the nature of the military service of the appellant.

Specifically, the documents submitted by the appellant in 
support of his claim fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department and do not constitute valid evidence of service.  
Therefore, these documents may not be accepted by the Board 
as verification of his service for the purpose of receiving 
VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).

Overall, the evidence submitted since the final January 2004 
Board decision is not new and does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does the evidence raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board 
concludes that the appellant has not presented new and 
material evidence to reopen his claim of basic eligibility 
for VA benefits.  38 C.F.R. § 3.156(a) (2007).  Accordingly, 
the Board's analysis must end here, and the appeal is denied.  




ORDER

As new and material evidence has not been received to reopen 
a claim of basic eligibility for VA disability benefits, the 
appeal is denied.



___________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


